oOo fF SN DH A Se WY HO

BOOM OB BOBO mmm eee
AS HE Fe WwW NM SHS Oo CO Oe YH OK OU LlULUheULULDNGlUmreShClCUC

Case 3:20-mj-00122-WGC Document 27 Filed 04/21/21 Pagelof3

 

 

 

___ RECEIVED
~——— ENTERED ____ SERVED ON
oo OF RECORD
RENE L. VALLADARES ; APR 21 2021
Federal Public Defender
Nevada State Bar No. 11479 CLERK US DistRi
iCT
L AUREN D. GORMAN DISTRICT OF NEVAgE er
Assistant Federal Public Defender ae
Nevada State Bar No, 11580 Somat DEPUTY

 

201 W. Liberty Street, Ste. 102
Reno, Nevada 89501

(775) 321-8451/Phone

(702) 388-6261/Fax

Lauren_gorman@fd.org
Attorney for RYAN CHRISTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 3:20-mj-00122-WGC
| ORDER GRANTING
Plaintiff, STIPULATION TO CONTINUE
SENTENCING HEARING
v. (FIRST REQUEST)

RYAN CHRISTY,

Defendant.

 

 

 

IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
VALLADARES, Federal Public Defender and LAUREN D. GORMAN, Assistant Federal
Public Defender, counsel for RYAN CHRISTY and CHRISTOPHER CHIOU, Acting United
States Attorney, and PENELOPE J. BRADY, Assistant United States Attorney, counsel for the
UNITED STATES OF AMERICA, that the Sentencing hearing set for May 6, 2021, at 3:00
PM, be vacated and continued to July 14, 2021, at 3:00 PM.

Hid

fff

 
o fF “Ss BO Ww FF WD Ne

BO BO BD OOO emma es
SB Ww F&F BW HH =& FCF OBO wee HS HR A SF WY KH &

 

 

Case 3:20-mj-00122-WGC Document 27 Filed 04/21/21 Page 2of3

The continuance is necessary for the following reasons:

l. This is a joint request by counsel for the Government and counsel for the
Defendant, Mr. Christy.

2. The additional time requested by this Stipulation is reasonable pursuant to
Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
change any time limits prescribed in this rule,”

3. Both counsel request this additional time in order to allow adequate time to
research sentencing issues and to prepare for the sentencing hearing.

4, Mr. Christy is on bond and agrees to the continuance. Specifically, Mr. Christy
was informed that the continuance will allow defense counsel to continue to gather documents
in support of the hearing and provide continuity of counsel.

5. This is the first request for continuance of the sentencing hearing.

DATED this 21* day of April, 2021.

 

RENE L. VALLADARES CHRISTOPHER CHIOU
Federal Public Defender Acting United States Attorney
By /s/ Lauren D. Gorman By _/s Penelope J. Brady
LAUREN D. GORMAN PENELOPE J. BRADY
Assistant Federal Public Defender Assistant United States Attorney
Counsel for RYAN CHRISTY Counsel for the Government

 
Oo Oo ~QD Dw mw B&B WwW wD =

BO BS BO ORD OD OD Om mm tet
mH tr F&F FH B= Oo OB Se YS RH te BB Be NS 8

 

 

Case 3:20-mj-00122-WGC Document 27 Filed 04/21/21 Page 3of3

ORDER
Based on the Stipulation of counsel, and good cause appearing,

IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for May 6,

2021, at 3:00 PM, be vacated and continued to July 14, 2021, at 3:00 PM.

DATED this 21st day of April, 2021.

bit CG. Cobb-

UNITED STATES DISTRICT JUDGE

 

 
